Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 1 of 15 PageID #: 698




                          EXHIBIT B
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 2 of 15 PageID #: 699



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------X
  KELLEY AMADEI, et al.,
                                                              Civil Action
                            Plaintiffs,
                                                              No. 17-CV-5967
          -against-                                           (NGG)(VMS)

  KIRSTJEN NIELSEN, et al., 1

                             Defendants.
  --------------------------------------------------------X

    OBJECTIONS AND RESPONSES OF U.S CUSTOMS AND BORDER PROTECTION
               TO PLAINTIFFS’ NOTICE TO TAKE DEPOSITION


          Pursuant to Rules 26 and 30 of the Federal Rules of Civil Procedure and the Local Rules

  of this Court (together, the “Rules”), Defendants by their attorney, RICHARD P. DONOGHUE,

  United States Attorney, Eastern District of New York, DARA A. OLDS and MATTHEW

  MODAFFERI, Assistant United States Attorneys, of counsel, upon information and belief,

  hereby respond and object to Plaintiffs’ Notice to Take Deposition pursuant to Fed. R. Civ. P.

  30(b)(6), dated August 15, 2018 (the “Notice”), which was directed to United States Customs

  and Border Protection (“CBP”) in connection with the above-captioned proceeding (the

  “Action”) as follows:

                                          GENERAL OBJECTIONS

          The following General Objections apply to the Notice, and to each of the Definitions and

   Examination Topics included in the Notice, and, unless otherwise stated, shall have the same force

   and effect as if fully set forth in full in response to each Definition and Examination Topic.




          1
           Defendants have replicated the caption set forth by Plaintiffs in their 30(b)(6) Notice,
   however, Kirstjen Nielsen is not a named defendant in this matter.
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 3 of 15 PageID #: 700



             1.   Defendants object to the Notice, Definitions and Examination Topics to the extent

   that they purport to impose obligations on Defendants beyond those required by the Rules, or any

   other applicable law or rule or any order entered by the Court in the Action. Defendants will

   construe the Notice consistently with these rules and statutes.

             2.   Defendants have responded to each Definition and Examination Topic as it

   reasonably interprets that Definition or Examination Topic. If Plaintiffs subsequently assert an

   interpretation of any Definition or Examination Topic that differs from Defendants’ understanding,

   Defendants reserve the right to supplement this Response.

             3.   Defendants object to the Notice, Definitions and Examination Topics to the extent

   that they seek disclosure of information protected by any privilege or doctrine of immunity

   including, without limitation, the attorney-client privilege, the attorney work product doctrine, the

   law enforcement privilege or any other privilege, immunity or protection. Defendants will not

   intentionally provide any information subject to such privilege or doctrine.

             4.   Defendants object to the Notice, Definitions and Examination Topics to the extent

   that they (i) seek to discover information that is beyond that which is relevant to any claim or

   defense of any party to the Action; (ii) are vague, indefinite or ambiguous; (iii) are unduly

   burdensome or unreasonably broad; (iv) are unreasonably cumulative or duplicative; (v) do not

   specify the subject matter with reasonable particularity; or (vi) seek conclusions of law.

             5.   Defendants object to the Notice, Definitions and Examination Topics to the extent

   that they call for the disclosure of information that is not within the possession, custody or control

   of CBP.

             6.   Defendants object to the Notice, Definitions and Examination Topics to the extent

  that they seek disclosure of information that is otherwise obtainable from another source that is


                                                     2
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 4 of 15 PageID #: 701



  more convenient, less burdensome, or less expensive. Defendants object to the Notice, Definitions

  and Examination Topics to the extent that they call for information more appropriately sought

  through the deposition of fact witnesses, or duplicative of information to be sought through the

  deposition of fact witnesses. See Bellinger v. Astrue, 2011 WL 4529602, at *4 (E.D.N.Y. Sept.

  28, 2011) (finding a 30(b)(6) topic “unreasonably duplicative” when plaintiff did not explain why

  “a Rule 30(b)(6) witness would be better able to testify about [a subject relevant to plaintiff’s

  claims] than witnesses familiar with the facts of her case”).

          7.     Defendants object to the Notice, Definitions and Examination Topics to the extent

  that they are argumentative, lack foundation, assume the existence of facts that do not exist or the

  occurrence of events that did not take place, or incorporate allegations and assertions that are

  disputed or erroneous. These Responses and Objections are not intended to be, and shall not be

  construed as, an agreement or concurrence by Defendants with any of Plaintiffs’

  mischaracterizations of any facts, circumstances and/or legal obligations. Defendants reserve the

  right to contest any such mischaracterization.

          8.     Defendants object to the Notice to the extent that it fails to allow reasonable time

  for compliance.

          9.     Any information disclosed in response to the Notice, Definitions and Examination

  Topics is based on the best information currently available to Defendants. Defendants expressly

  reserve the right to amend, supplement, or correct any information provided if and when they have

  or discover additional information. Defendants further reserve the right to object to the Notice or

  parts thereof after a response or partial response is provided.

          10.    Defendants object to the time period specified (or lack thereof) in the Notice,

  Definitions and Examination Topics, rendering the Notice, Definitions and Examination Topics


                                                    3
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 5 of 15 PageID #: 702



  overly broad, unduly burdensome, or otherwise beyond the scope of permissible discovery. For

  purposes of responding to the Notice, Defendants are willing to meet and confer with Plaintiffs

  concerning a reasonable time limitation on the specific Examination Topics.

          11.    Defendants object to the Notice, Definitions and Examination Topics on the ground

  that the information sought by the Examination Topics would be more appropriately obtained

  through other discovery devices, including but not only because the Examination Topics are overly

  broad, covering wide-ranging, undefined categories of information with no time period specified,

  which may need to be addressed through the testimony of numerous witnesses.

          12.    Defendants are willing to meet and confer with Plaintiffs concerning the Notice,

  Definitions and Examination Topics.

           OBJECTIONS TO PLAINTIFFS’ INSTRUCTIONS AND DEFINITIONS

          1.     Defendants object to Definition No. 1(b) regarding “Document” to the extent that

  it purports to impose obligations greater than those set forth in the Federal Rules of Civil

  Procedure. Defendants further object to Definition No. 1(b) to the extent that it calls for

  documents protected from disclosure by the attorney-client privilege, deliberative process

  privilege, attorney work product doctrine, or any other applicable privilege.

          2.     Defendants object to Definition No. 2 regarding “Defendants.” The Definition is

  overbroad and unduly burdensome to the extent it attempts to extend the scope of this document

  request to documents in the possession, custody, or control of individuals, agencies, or entities

  other than Defendants and their present employees, principals, officials, agents, and attorneys

  either assigned to or reviewing this case.




                                                   4
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 6 of 15 PageID #: 703



            3.     Defendants object to Definition No. 5 regarding “Incident.” The Definition is

  vague, ambiguous and overly broad to the extent that it fails to define the specific time frame

  encompassed by “leading up to, including, and following” February 22, 2017.

                  DEFENDANTS’ SPECIFIC OBJECTIONS AND RESPONSES

  Examination Topic No. 1.

            CBP’s organizational structure and chain of command including, without limitation,
            at the CBP JFK Port of Entry.

  Response Examination Topic No. 1.

            In addition to Defendants’ General Objections, Defendants object to Examination Topic

  No. 1 on the grounds that it is overly broad and unduly burdensome and seeks information that is

  neither relevant to the claims or defenses or any party to, nor proportional to the needs of, the

  Action. Defendants further object to Examination Topic No. 1 to the extent that it seeks

  information that is available through a more convenient, more efficient, less burdensome or less

  expensive means than a 30(b)(6) deposition and is unreasonably duplicative and cumulative of

  discovery previously provided by, or forthcoming from Defendants. See Bellinger v. Astrue,

  2011 WL 4529602, at *4 (E.D.N.Y. Sept. 28, 2011) (finding a 30(b)(6) topic “unreasonably

  duplicative” when plaintiff did not explain why “a Rule 30(b)(6) witness would be better able to

  testify about [a subject relevant to plaintiff’s claims] than witnesses familiar with the facts of her

  case”).

  Examination Topic No. 2.

            Recordkeeping practices with respect to instances in which:

            a) CBP interacts with passengers traveling on domestic flights.

            b) CBP interacts with passengers at locations in U.S. airports outside of a Customs
               security area.


                                                    5
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 7 of 15 PageID #: 704



         c) CBP assists ICE by meeting domestic flights carrying a noncitizen subject to a
            removal order.

         d) CBP receives and responds to requests for assistance from other law
            enforcement or government agencies.

         e) CBP provides periodic or incident-based reports or summaries to law
            enforcement agencies, other government entities, or members of Congress
            (including after-action reports following incidents).

         f) CBP receives and responds to inquiries from the media, airlines, airports, and
            other third parties.

  Response to Examination Topic No. 2.

         In addition to Defendants’ General Objections, Defendants object to Examination Topic

  No. 2 on the grounds that it is overly broad and unduly burdensome and seeks information that is

  neither relevant to the claims or defenses or any party to, nor proportional to the needs of, the

  Action. Defendants further object to Examination Topic No. 2 on the ground that it does not

  describe with reasonable particularity the matters on which the examination is requested.

  Defendants further object to Examination Topic No. 2 to the extent that it seeks information that

  is available through a more convenient, more efficient, less burdensome or less expensive means

  than a 30(b)(6) deposition and is unreasonably duplicative and cumulative of discovery

  previously provided by, or forthcoming from Defendants. See Bellinger v. Astrue, 2011 WL

  4529602, at *4 (E.D.N.Y. Sept. 28, 2011) (finding a 30(b)(6) topic “unreasonably duplicative”

  when plaintiff did not explain why “a Rule 30(b)(6) witness would be better able to testify about

  [a subject relevant to plaintiff’s claims] than witnesses familiar with the facts of her case”).

  Defendants further object to Examination Topic No. 2, including but not limited to the phrases

  “interacts with passengers” and “other third parties,” on the grounds that Examination Topic No.

  2 is vague and ambiguous.



                                                    6
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 8 of 15 PageID #: 705



  Examination Topic No. 3.

         CBP training and training materials relating to procedures for searches and
         seizures of passengers on commercial aircraft, including, without limitation,
         constitutional and other legal limitations on those searches and seizures.

  Response to Examination Topic No. 3:

         In addition to Defendants’ General Objections, Defendants object to Examination Topic

  No. 3 on the grounds that it is overly broad and unduly burdensome and seeks information that is

  neither relevant to the claims or defenses or any party to, nor proportional to the needs of, the

  Action. Defendants further object to Examination Topic No. 3 to the extent that it seeks

  information that is subject to the attorney-client privilege, the work product privilege, and the

  law enforcement privilege. Defendants further object to Examination Topic No. 3 on the ground

  that it seeks information that is available in a more convenient, more efficient, less burdensome

  or less expensive means than a 30(b)(6) deposition.

  Examination Topic No. 4.

         Regulations, policies, standard operating procedures, and practices applicable to
         CBP regarding identification of passengers on commercial aircraft including,
         without limitation, the “By-Pass approach.”

  Response Examination Topic No. 4.

         In addition to Defendants’ General Objections, Defendants object to Examination Topic

  No. 4 on the grounds that it is overly broad and unduly burdensome. Defendants further object

  to Examination Topic No. 4 on the grounds seeks information that is neither relevant to the

  claims or defenses of any party to, nor proportional to the needs of, the Action. Defendants

  further object to Examination Topic No. 4 to the extent that it seeks information that is subject to

  the law enforcement privilege.




                                                    7
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 9 of 15 PageID #: 706



  Examination Topic No. 5.

         Regulations, policies, standard operating procedures, and practices applicable to
         CBP pertaining to communications with flight crews on domestic flights.

  Response to Examination Topic No. 5

         In addition to Defendants’ General Objections, Defendants object to Examination Topic

  No. 6 on the grounds that it is overly broad and unduly burdensome. Defendants further object

  to Examination Topic No. 5 on the grounds seeks information that is neither relevant to the

  claims or defenses of any party to, nor proportional to the needs of, the Action. Defendants

  further object to Examination Topic No. 5 to the extent that it seeks information that is subject to

  the law enforcement privilege. Defendants further object to Examination Topic No. 5 on the

  ground that it seeks information that is available in a more convenient, more efficient, less

  burdensome or less expensive means than a 30(b)(6) deposition.

  Examination Topic No. 6.

         Regulations, policies, standard operating procedures, and practices applicable to
         CBP regarding requests to CBP for assistance from law enforcement or other
         government agencies.

  Response to Examination Topic No. 6.

         In addition to Defendants’ General Objections, Defendants object to Examination Topic

  No. 6 on the grounds that it is overly broad and unduly burdensome. Defendants further object

  to Examination Topic No. 6 on the grounds seeks information that is neither relevant to the

  claims or defenses of any party to, nor proportional to the needs of, the Action. Defendants

  further object to Examination Topic No. 6 to the extent that it seeks information that is subject to

  the law enforcement privilege. Defendants further object to Examination Topic No. 6 on the

  ground that it seeks information that is available in a more convenient, more efficient, less

  burdensome or less expensive means than a 30(b)(6) deposition.

                                                   8
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 10 of 15 PageID #: 707



   Examination Topic No. 7.

          Regulations, policies, standard operating procedures, and practices applicable to
          CBP regarding reports CBP provides to law enforcement, other government
          entities, or members of Congress (including after-action reports following
          incidents).

   Response to Examination Topic No. 7.

          In addition to Defendants’ General Objections, Defendants object to Examination Topic

   No. 7 on the grounds that it is overly broad and unduly burdensome. Defendants further object

   to Examination Topic No. 7 on the grounds seeks information that is neither relevant to the

   claims or defenses of any party to, nor proportional to the needs of, the Action. Defendants

   further object to Examination Topic No. 7 on the ground that it does not describe with reasonable

   particularity the matters on which examination is requested. Defendants further object to

   Examination Topic No. 7 on the ground that it seeks information that is available in a more

   convenient, more efficient, less burdensome or less expensive means than a 30(b)(6) deposition.

   Defendants further object to Topic No. 7 to the extent it seeks information that is subject to the

   law enforcement privilege.

   Examination Topic No. 8.

          Regulations, policies, standard operating procedures, and practices applicable to
          CBP regarding responses to inquiries from the media, airlines, airports and other
          third parties.

   Response to Examination Topic No. 8.

          In addition to Defendants’ General Objections, Defendants object to Examination Topic

   No. 8 on the grounds that it seeks information that is neither relevant to the claims or defenses

   nor proportional to the needs of the case, and to the extent it seeks information that is protected

   by the attorney-client and work product privileges. Defendants further object to Examination

   Topic No. 8 on the grounds that it is overly broad and unduly burdensome.       Defendants further

                                                     9
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 11 of 15 PageID #: 708



   object to Examination Topic No. 8 on the ground that it does not describe with reasonable

   particularity the matters on which examination is requested. Defendants further object to

   Examination Topic No. 8 on the ground that it lacks foundation and assumes the existence of

   facts that do not exist. Defendants further object to Examination Topic No. 8, including but not

   limited to the phrases “responses to inquiries” and “other third parties,” on the grounds that

   Examination Topic No. 8 is vague and ambiguous.

   Examination Topic No. 9.

          CBP’s authority, if any, to search or detain passengers traveling on domestic
          flights or present at locations within a U.S. airport that are outside of a Customs
          security area.

   Response to Examination Topic No. 9.

          In addition to Defendants’ General Objections, Defendants object to Examination Topic

   No. 9 on the grounds that it is overly broad and seeks information regarding legal issues or

   conclusions of law. See United States v. Niagara Cnty., 2015 WL 6554713, at *4 (W.D.N.Y.

   Oct. 29, 2015) (attempt to discover facts through a 30(b)(6) deposition on topics which raise

   purely legal issues “is not only inappropriate but overbroad, inefficient and unreasonable”).

   Defendants further object to Examination Topic No. 9 on the ground that it does not describe

   with reasonable particularity the matters on which examination is requested. Defendants further

   object to Examination Topic No. 9 on the ground that it lacks foundation, assumes the existence

   of facts that do not exist or the occurrence of events that did not take place, and incorporates

   allegations and assertions that are disputed or erroneous. Defendants further object to

   Examination Topic No. 9, including but not limited to the phrases “search or detain,” on the

   grounds that Examination Topic No. 9 is vague and ambiguous and assumes facts not in

   controversy.


                                                    10
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 12 of 15 PageID #: 709



   Examination Topic No. 10.

          The Incident, including CBP’s actions taken before, during, and following the
          Incident and CBP’s authority, if any, to take such actions.

   Response to Examination Topic No. 10.

          In addition to Defendants’ General Objections, Defendants object to Examination Topic

   No. 10 on the grounds that it is overly broad and unduly burdensome and to the extent it seeks

   information that is neither relevant to the claims or defenses nor proportional to the needs of the

   case. Defendants further object to Examination Topic No. 10 on the ground that it seeks

   information that is unreasonably cumulative and duplicative of discovery provided by and

   forthcoming from Defendants. See Bellinger v. Astrue, 2011 WL 4529602, at *4 (E.D.N.Y. Sept.

   28, 2011) (finding a 30(b)(6) topic “unreasonably duplicative” when plaintiff did not explain

   why “a Rule 30(b)(6) witness would be better able to testify about [a subject relevant to

   plaintiff’s claims] than witnesses familiar with the facts of her case”). Defendants further object

   to Examination Topic No. 10 on the ground that it seeks information that is available in a more

   convenient, more efficient, less burdensome or less expensive means than a 30(b)(6) deposition.

   Defendants further object to Examination Topic No. 10 on the ground that it does not describe

   with reasonable particularity the matters on which examination is requested. Defendants further

   object to the portion of Topic No. 10 that seeks information regarding legal issues or conclusions

   of law. See United States v. Niagara Cnty., 2015 WL 6554713, at *4 (W.D.N.Y. Oct. 29, 2015)

   (attempt to discover facts through a 30(b)(6) deposition on topics which raise purely legal issues

   “is not only inappropriate but overbroad, inefficient and unreasonable”).

   Examination Topic No. 11.

          The basis for CBP’s responses to Interrogatories served by Plaintiffs in this action.



                                                    11
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 13 of 15 PageID #: 710



   Response to Examination Topic No. 11.

          In addition to Defendants’ General Objections, Defendants object to Examination Topic

   No. 11 on the grounds that it is overly broad and unduly burdensome and to the extent it seeks

   information that is neither relevant to the claims or defenses nor proportional to the needs of the

   case. Defendants further object to Examination Topic No. 11 on the ground that it seeks

   information that is unreasonably cumulative and duplicative of discovery provided by

   Defendants. See Bellinger v. Astrue, 2011 WL 4529602, at *4 (E.D.N.Y. Sept. 28, 2011)

   (finding a 30(b)(6) topic “unreasonably duplicative” when plaintiff did not explain why “a Rule

   30(b)(6) witness would be better able to testify about [a subject relevant to plaintiff’s claims]

   than witnesses familiar with the facts of her case”). Defendants further object to Examination

   Topic No. 11 on the ground that it seeks information that is available in a more convenient, more

   efficient, less burdensome or less expensive means than a 30(b)(6) deposition. Defendants

   further object to Examination Topic No. 11 on the ground that it does not describe with

   reasonable particularity the matters on which examination is requested. Defendants further

   object to Examination Topic No. 11 on the ground that the phrase “the basis” is vague and

   ambiguous.

   Examination Topic No. 12.

          The steps taken by CBP to preserve documents relevant to this action and the
          persons involved in taking those steps.

   Response to Examination Topic No. 12.

          In addition to Defendants’ General Objections, Defendants object to Examination Topic

   No. 12 on the grounds that it seeks information that is neither relevant to the claims or defenses

   nor proportional to the needs of the case, and to the extent it seeks information that is protected

   by the attorney-client and work product privileges. Defendants further object to Examination

                                                    12
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 14 of 15 PageID #: 711



   Topic No. 12 on the ground that it seeks information that is available in a more convenient,

   more efficient, less burdensome or less expensive means than a 30(b)(6) deposition.

   Defendants further object to Examination Topic No. 12 on the ground that it does not describe

   with reasonable particularity the matters on which examination is requested.

   Examination Topic No. 13.

          The steps taken by CBP to search for and produce documents responsive to
          Plaintiffs’ requests for production and the persons involved in taking those steps.

   Response to Examination Topic No. 13.

          In addition to Defendants’ General Objections, Defendants object to Examination Topic

   No. 13 on the grounds that it seeks information that is neither relevant to the claims or defenses

   nor proportional to the needs of the case, and to the extent it seeks information that is protected

   by the attorney-client and work product privileges. Defendants further object to Examination

   Topic No. 13 on the ground that it seeks information that is available in a more convenient,

   more efficient, less burdensome or less expensive means than a 30(b)(6) deposition.

   Defendants further object to Examination Topic No. 13 on the ground that it does not describe

   with reasonable particularity the matters on which examination is requested.

   Examination Topic No. 14.

          Whether any document potentially responsive to Plaintiffs’ requests for
          production in this action was discarded or destroyed in whole or in part and, if so,
          the circumstances under which the document was discarded or destroyed.

   Response to Examination Topic No. 14.

          In addition to Defendants’ General Objections, Defendants object to Examination Topic

   No. 14 on the grounds that it is overly broad and unduly burdensome and it seeks information

   that is neither relevant to the claims or defenses nor proportional to the needs of the case.

   Defendants further object to Examination Topic No. 14 on the ground that it seeks information

                                                    13
Case 1:17-cv-05967-NGG-VMS Document 59-2 Filed 10/12/18 Page 15 of 15 PageID #: 712



   that is unreasonably cumulative and duplicative of discovery provided by Defendants. See

   Bellinger v. Astrue, 2011 WL 4529602, at *4 (E.D.N.Y. Sept. 28, 2011) (finding a 30(b)(6)

   topic “unreasonably duplicative” when plaintiff did not explain why “a Rule 30(b)(6) witness

   would be better able to testify about [a subject relevant to plaintiff’s claims] than witnesses

   familiar with the facts of her case”). Defendants further object to Examination Topic No. 14 on

   the ground that it seeks information that is available in a more convenient, more efficient, less

   burdensome or less expensive means than a 30(b)(6) deposition. Defendants further object to

   Examination Topic No. 14 on the ground that it does not describe with reasonable particularity

   the matters on which examination is requested. Defendants further object to Examination

   Topic No. 14 on the ground that it lacks foundation, assumes the existence of facts that do not

   exist or the occurrence of events that did not take place, and incorporates allegations and

   assertions that are disputed or erroneous. Defendants further object to Examination Topic No.

   14 on the ground that the phrase “potentially responsive” is vague and ambiguous.

   Dated: Brooklyn, New York
          September 6, 2018
                                                 RICHARD P. DONOGHUE
                                                 United States Attorney
                                                 Counsel for the United States of America
                                                 Eastern District of New York
                                                 271 Cadman Plaza East, 7th Floor
                                                 Brooklyn, New York 11201

                                          By:     /s/ Dara A. Olds
                                                 DARA A. OLDS
                                                 Assistant United States Attorney
                                                 (718) 254-6148
                                                 dara.olds@usdoj.gov

                                          By:     /s/ Matthew J. Modafferi
                                                 MATTHEW MODAFFERI
                                                 Assistant United States Attorney
                                                 (718) 254-6229
                                                 matthew.modafferi@usdoj.gov

                                                    14
